Title: Thomas Jefferson to Robert Patton, 3 January 1818
From: Jefferson, Thomas
To: Patton, Robert


                    
                        Sir
                        Monticello
Dec.  Jan. 3. 18.
                    
                    Since my letter of Dec. 25. I have recieved the invoice of my books from Messrs De Bure, brothers, of Paris, amount 710½ francs, which I inclose to you with their letter to ascertain the amount of the duties. as soon as you are so good as to make these known to me they shall be remitted, and on their reciept I will ask the favor of you to return me the invoice and letter of Messrs De Bure for my government with them. I tender you the assurance of my great esteem & respect
                    
                        Th: Jefferson
                    
                